18-35074-cgm        Doc 54-1        Filed 12/07/18 Entered 12/07/18 12:00:35    Memorandum of
                                              Law Pg 1 of 5


 DELBELLO DONNELLAN WEINGARTEN                               Hearing Date: January 15, 2019
 WISE & WIEDERKEHR, LLP                                      Hearing Time: 9:30 a.m.
 Attorneys for the Debtor
 One North Lexington Avenue
 White Plains, New York 10601
 (914) 681-0200
 Julie Cvek Curley, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 In re
                                                             Chapter 11
 119 MAIN STREET, L.L.C.,                                    Case No. 18-35074-cgm

                                     Debtor
 -------------------------------------------------------X




          DEBTOR’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION
             FOR ORDER VOLUNTARILY DISMISSING THE DEBTOR’S
            CHAPTER 11 CASE PURSUANT TO 11 U.S.C. §1112(b)(1) AND (4)
18-35074-cgm          Doc 54-1      Filed 12/07/18 Entered 12/07/18 12:00:35                     Memorandum of
                                              Law Pg 2 of 5


                                      PRELIMINARY STATEMENT

         By its Motion, 1 the Debtor is seeking entry of an order dismissing its Chapter 11 Case

 pursuant to Section 1112(b)(1) and (4) of 11 U.S.C. §§101, et seq. (the “Bankruptcy Code”). The

 Debtor is a “single asset real estate” entity. Insofar as relief from the automatic stay was granted

 to the Secured Creditor, there are no assets left to reorganize. Accordingly, cause exists to

 dismiss the Chapter 11 Case.

                                            STATEMENT OF FACTS

         The Court is respectfully referred to the accompanying Declaration of Julie Cvek Curley

 (the “Curley Declaration”) for a recitation of the background facts. The Court is respectfully

 referred to the Curley Declaration for the defined terms herein.

                                                    ARGUMENT

         The Debtor respectfully submits that the Motion should be granted and the Chapter 11

 Case may be properly dismissed for the following reasons:

                  •         Insofar as relief from the automatic stay has been granted with respect to
                            the Debtor’s sole asset, there has been diminution in the value of the
                            estate, and it is unlikely that there will be any possibility of rehabilitation
                            (“cause” under §1112(b)(4)(A)); and

                  •         The Debtor’s case was commenced due to a two-party dispute, and now
                            that the creditor has obtained relief from the automatic stay, the interests
                            of the debtor would be better served by such dismissal (11 U.S.C. §305).

     A. Cause Exists for Dismissal Under §1112(b)(4)

         Section 1112(b)(1) of the Bankruptcy Code provides in pertinent part:

                  [A]fter notice and a hearing,…the court shall convert a case under
                  this chapter to a case under chapter 7 or dismiss a case under this
                  chapter, whichever is in the best interests of creditors and the

 1
  Capitalized terms used herein not otherwise defined shall have the meaning ascribed to them in the Curley
 Declaration.

                                                          2
18-35074-cgm      Doc 54-1      Filed 12/07/18 Entered 12/07/18 12:00:35               Memorandum of
                                          Law Pg 3 of 5


                estate, if the movant establishes cause.

        Section 1112(b)(4) lists sixteen non-exclusive samples of “cause.” The first enumerated

 circumstance that constitutes “cause” to dismiss a chapter 11 case is for “substantial or

 continuing loss to or diminution of the estate and the absence of a reasonable likelihood of

 rehabilitation.” 11 U.S.C. §1112(b)(4)(A).

        The Debtor respectfully submits that it has satisfied the requirements under

 §1112(b)(4)(A). The Debtor’s only asset is a 0.21-acre lot located at 115-121 Main Street, New

 Paltz, New York (the “Property”). The Property is improved with a two-story building with a

 partially finished basement. Rhinebeck Bank holds a first priority mortgage against the Property.

 By order dated November 6, 2018, Rhinebeck Bank was granted relief from the automatic stay to

 permit Rhinebeck Bank to resume its collection efforts, including by not limited to, resuming the

 foreclosure proceeding against the Property. Since the Debtor’s only asset is compromised and

 the Debtor has not engaged in any operations post-petition, there is very little likelihood that the

 Debtor, or any other entity, could rehabilitate or reorganize the Debtor’s affairs.

    B. The Debtor’s Chapter 11 Case Should be Dismissed under §305(a)

        2.      Section 305(a) of the Bankruptcy Code, entitled “Abstention,” provides, in

 relevant part, that the court “may dismiss a case under this title, or may suspend all proceedings

 in a case under this title, at any time if: (1) the interests of creditors and the debtor would be

 better served by such dismissal or suspension…”.

        3.      “Courts that have construed Section 305(a)(1) are in general agreement that

 abstention in a properly filed bankruptcy case is an extraordinary remedy, and that dismissal is

 appropriate under that provision only where the court finds that both ‘creditors and the debtor’

 would be ‘better served’ by a dismissal.” In re Globo Comunicacoes e Participacoes S.A., 317

                                                   3
18-35074-cgm     Doc 54-1      Filed 12/07/18 Entered 12/07/18 12:00:35             Memorandum of
                                         Law Pg 4 of 5


 B.R. 235, 255 (S.D.N.Y. 2004).

        4.      To determine whether dismissal is in the interests of creditors and the debtor,

 courts within the Second Circuit have examined the following factors:

                (1) the economy and efficiency of administration;

                (2) whether another forum is available to protect the interests of both parties or
                    there is already a pending proceeding in a state court;

                (3) whether federal proceedings are necessary to reach a just and equitable
                    solution;

                (4) whether there is an alternative means of achieving an equitable distribution of
                    assets;

                (5) whether the debtor and the creditors are able to work out a less expensive out-
                    of-court arrangement which better serves all interests in the case;

               (6) whether a non-federal insolvency has proceeded so far in those proceedings
                   that it would be costly and time consuming to start afresh with the federal
                   bankruptcy process; and

               (7) the purpose for which bankruptcy jurisdiction has been sought.

 See In re Selectron Mgmt. Corp., No. 10-75320 (DTE), 2010 WL 3811863, at *5 (Bankr.

 E.D.N.Y. Sept. 27, 2010) (citation omitted).

        5.     “While all factors are considered, not all are given equal weight in every case. The

 decision to abstain under § 305(a)(1) should be made on a case-by-case basis.” In re TPG Troy,

 LLC, 492 B.R. 150, 160 (Bankr. S.D.N.Y. 2013) (internal citations and quotes omitted).

        6.      It is recognized that the goal and purpose of a chapter 11 case is two-fold: (1)

 preserving the going concern of the Debtor, and (2) maximizing property available to satisfy

 creditors. See, Bank of America Nat’ l Trust & Sav. Ass’ n v. 203 N. LaSalle Street P’ ship, 526

 U.S. 434, 435, 119 S. Ct. 1411, 1413, 143 L. Ed. 2d 607 (1999); See also, H. Rep. No. 595, 95th

 Cong. 1st Sess. 220 (1977), reprinted in App. Pt. 4(d)(I) infra; See NLRB v. Bildisco & Bildisco,


                                                  4
18-35074-cgm      Doc 54-1      Filed 12/07/18 Entered 12/07/18 12:00:35              Memorandum of
                                          Law Pg 5 of 5


 465 U.S. 513, 527, 104 S. Ct. 1188, 79 L. Ed. 2d 482 (1984) (“the policy of Chapter 11 is to

 permit successful rehabilitation of debtors”).

        7.      As discussed above, the automatic stay has been modified so that Rhinebeck Bank

 was permitted to exercise its rights as against the Property, the Debtor’s sole asset. Thus there are

 no real assets to administer or reorganize for the benefit of the Debtor’s estate or creditors.

                                             CONCLUSION

        For the reasons set forth in this Memorandum of Law and accompanying Curley

 Declaration, this Debtor respectfully requests that this Court enter an order dismissing the

 Chapter 11 Case pursuant to §1112(b)(1) and (4) of the Bankruptcy Code, together with such

 other and further relief as this Court may deem necessary and appropriate.

 Dated: White Plains, New York
        December 7, 2018

                                                  DELBELLO DONNELLAN WEINGARTEN
                                                  WISE & WIEDERKEHR, LLP
                                                  Attorneys for the Debtor
                                                  One N. Lexington Avenue, 11th Floor
                                                  White Plains, New York 10601
                                                  (914) 681-0200

                                                  By: /s/ Julie Cvek Curley
                                                          Julie Cvek Curley




                                                     5
